Citation Nr: 1117600	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a heel spur resection of the bilateral feet as a result of surgery performed by the Department of Veterans Affairs.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities ("TDIU"). 


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a March 2007 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana in which the RO denied the benefits sought on appeal.  The Veteran, who had active service from August 1969 to November 1970, appealed that decision to the Board.  

Subsequently, the Veteran died on February [redacted], 2010.  Due to the death of the Veteran, the Board dismissed the above-referenced claims in a November 2010 decision.  However, the Board's dismissal of the appeal did not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claims to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  Therefore, in December 2010, the Veteran's spouse (now the appellant) filed such a request, and, in a February 2011 administrative decision, the Indianapolis RO found him eligible for substitution for the Veteran with respect to these claims. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2005, the Veteran underwent surgery at the VA Medical Center in Fort Wayne, Indiana.  A Mitchell bunionectomy was performed bilaterally, as well as osteotomy of the second metatarsals, bilaterally, and excision of heel spurs, bilaterally.  The VA outpatient treatment records show that beginning in early 2006, the Veteran complained of continued foot pain and numbness that prevented her from prolonged standing or walking.  A September 2006 podiatry note authored by Dr. H. indicates that the Veteran had chronic pain status post heel spur resection.   In an April 2007 letter, Dr. H. stated that he believed the medial calcaneal nerve was lacerated bilaterally during the Veteran's heel spur surgery, and she now had numbness and paresthesias distal to the incisions.  

When a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).   To prevail, the evidence must show some degree of fault, and more specifically, that the proximate cause of the disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

As for the first question - whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider - Dr. H.'s 2007 letter, although not explicitly stated, suggests that something occurred during the surgery - laceration of a nerve - that resulted in additional disability.  Further medical opinion is needed on this point. 


As for the second question - whether VA furnished the surgical treatment without the Veteran's informed consent - there is a computerized document within the Veteran's VA treatment records noting that informed consent was obtained at 11:35 AM the day of the surgery.  However, a determination as to whether there was informed consent involves consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  It cannot be said, at this point, that there has been such compliance when the actual consent document, reflecting the Veteran's signature, is not part of the record.

Resolution of the TDIU claim is intertwined with the section 1151 claim, so the Board will defer consideration at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Fort Wayne VA medical facility an actual copy of the Veteran's informed consent form from November 10, 2005.

2. Then, forward the claims file to a VA podiatrist at any facility other than Fort Wayne.  Following a review of the claims file, the examiner should offer an opinion as to the following:

(a) Did the Veteran have additional disability as a result of the VA surgery performed on her feet on November 10, 2005?
(b) If so, then is it at least as likely as not (meaning likelihood of at least 50%) that any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing the medical treatment?  In other words, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?
(c) If so, then is it at least as likely as not (meaning likelihood of at least 50%) that any additional disability was the result of an event not reasonably foreseeable?  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.


 3. The medical opinions must be reviewed to ensure that they are in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.

4.  After completing the above actions, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the appellant.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

